
	
		II
		111th CONGRESS
		1st Session
		S. 1195
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to carry out the
		  Philadelphia universal feeding pilot program until the last day of the
		  2012–2013 school year of the School District of Philadelphia.
	
	
		1.Philadelphia universal
			 feeding pilot programThe
			 Secretary of Agriculture shall carry out the pilot program described in section
			 18(c)(2)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1769(c)(2)(A)) in the city of Philadelphia until the last day of the 2012–2013
			 school year of the School District of Philadelphia, as determined by the city
			 of Philadelphia.
		
